 

WHEN RECORDED, PLEASE RETURN TO:  

 

 

Parr Brown Gee & Loveless
101 South 200 East, Suite 700
Salt Lake City, Utah 84111
Attention:  Robert A. McConnell, Esq.

Tax Parcel No. 59-109-0001

space above for Recorder’s use   

 

 

FIRST AMENDMENT TO DEED OF TRUST WITH 

ASSIGNMENT OF LEASES AND RENTS

 

 

THIS FIRST AMENDMENT TO DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS (this
"Amendment") is made as of 5TH day of March, 2019, by ATLANTA INCOME & ASSET
GROUP, INC., a Utah corporation ("Trustor"), whose mailing address is 2524 Kamas
Drive, Salt Lake City, Utah 84129, in favor of STEWART TITLE GUARANTY COMPANY
(“Trustee”), whose mailing address is 857 North 900 West, Orem, Utah 84057, for
the benefit of ROBERT D. HARRIS, an individual (“Beneficiary”), whose mailing
address is PO Box 3309, Logan, Utah 84323, as beneficiary.

 

RECITALS

 

A.Reference is made to that certain Deed of Trust With Assignment of Leases and
Rents, recorded on January 22, 2019 in the Office of the Recorder in and for
Utah County, State of Utah, as Entry No. 5442:2019 (the “Trust Deed”).  Except
as specifically defined in this Amendment, capitalized terms used in this
Amendment has the meaning ascribed to such terms in the Trust Deed. 

 

B.The Trust Deed encumbers certain property described on Exhibit A attached
hereto and made a part hereof (as more fully set forth in the Trust Deed, the
“Real Property”). 

 

C.Trustor has agreed that the Trust Deed is to secure additional obligations of
Trustor. 

 

D.Trustor has agreed to amend the Trust Deed as set forth herein.  

 

AGREEMENT

 

NOW, THEREFORE, FOR THE SUM OF TEN DOLLARS ($10.00) and other good and valuable
consideration, the parties hereto agree as follows: 

 

1.Amendment to Deed of Trust. The fourth paragraph on the first page of the
Trust Deed (which carries over on to the second page of the Trust Deed) is
hereby amended and restated in its entirety to read as follows: 

 

“FOR THE PURPOSE OF SECURING THE FOLLOWING (which may hereafter be collectively
referred to as the “Secured Obligations”) (1) payment of the indebtedness
evidenced by a Promissory Note (hereinafter the “Note”) of even date herewith,
in the principal sum of Seven Hundred Fifty Thousand Dollars ($750,000.00) made
by Trustor, payable to the order of Beneficiary at the times, in the manner and
with interest as therein set forth, and any extensions and/or renewals or
modifications thereof,

--------------------------------------------------------------------------------



including, without limitation, that Amended and Restated Promissory Note, dated
March 5, 2019, pursuant to which the principal balance of said Note was
increased to One Million and 00/100 Dollars ($1,000,000.00); (2) the payment and
performance of each agreement of Trustor herein contained; (3) the payment of
such additional loans or advances as hereafter may be made to Trustor, or his
successors or assigns, when evidenced by a Promissory Note or Notes reciting
that they are secured by this Trust Deed; (4) the payment of all sums expended
or advanced by Beneficiary under or pursuant to the terms hereof, together with
interest thereon as herein provided; and (5) all modifications, extensions,
novations and renewals of any of the obligations secured hereby, however
evidenced, including, without limitation: (i) modifications of the required
principal payment dates or interest payment dates or both, as the case may be,
deferring or accelerating payment dates wholly or partly; or (ii) modifications,
extensions or renewals at a different rate of interest whether or not in the
case of a note, the modification, extension or renewal is evidenced by a new or
additional promissory note or notes.”

 

2.Representations and Warranties.  Trustor hereby restates all of the
representations and warranties contained in the Trust Deed, Note and other loan
documents (collectively, the “Loan Documents”) to the same extent, and for all
intents and purposes, as though made and given at this time, except where any
representation or warranty specifically relates to documents, events, or
conditions of an earlier date or period. Without limiting the foregoing, Trustor
represents and warrants that no event of default has occurred and, to the best
of Trustor’s knowledge, no event has occurred or condition exists which, with
the giving of notice or the passage of time, would constitute an event of
default. 

 

3.Entire Agreement.  This Amendment constitutes the entire understanding and
agreement of the parties hereto with respect to the general subject matter
hereof, supersedes all prior discussions and agreements with respect thereto,
and cannot be contradicted by evidence of any alleged oral agreement. This
Amendment may only be amended, modified, or rescinded by written agreement
signed by the parties hereto. 

 

4.Ratification of Loan Documents.  Except as modified by this Amendment, the
Trust Deed (as modified by this Amendment) and the other Loan Documents shall
remain in full force and effect and are hereby ratified by Trustor and Lender.
To the extent the terms of this Amendment modify or conflict with any provisions
of the original Trust Deed or Loan Documents, the terms herein shall control. 

 

5.Waiver and Acknowledgment. Trustor acknowledges that, as of the date of this
Amendment, Beneficiary has fully performed its obligations under the Loan
Documents, and Trustor waives any claims or rights of offset against Lender
existing as of the date of this Amendment. 

 

6.Payment of Fees.  Trustor hereby agrees to pay or reimburse Beneficiary for
all costs and expenses incurred in connection with this Amendment, including,
without limitation, all recording and attorney fees. 

 

7.Counterparts.    This Modification may be executed in separate counterparts,
each signature page of which shall be an original copy, all of which together,
when attached to the body hereof, shall constitute one instrument, binding upon
all parties hereto, notwithstanding that all of the parties shall not have
signed the same counterparts. 

 

8.Further Assurances.  Trustor and Beneficiary shall execute all other documents
and instruments necessary to effectuate the agreement and intent of this
Amendment. 

 

9.Miscellaneous.  The invalidity or unenforceability of any provision of this
Amendment shall in no way affect the validity or enforceability of any other
provision.  This Amendment shall be  

--------------------------------------------------------------------------------



governed by and construed in accordance with the laws of the State of Utah.
 Section captions and defined terms in this Amendment are for convenience of
reference only and shall not affect the construction of any provision of this
Amendment.  All pronouns shall be deemed to refer to the masculine, feminine or
neuter or singular or plural, as the identity of the parties may require.  The
signature of the Trustee is not required for this Amendment to be valid, binding
and enforceable.  This Amendment shall be enforceable and may be recorded if it
bears the signature of Trustor and Beneficiary.

 

[Signatures and Acknowledgments Follow]

--------------------------------------------------------------------------------



WHEREOF, Trustor and Beneficiary have executed this Amendment as of the date
first set forth above.

 

TRUSTOR

 

ATLANTA INCOME & ASSET GROUP, INC., a Utah corporation

 

 

By:____________________________________

J. Simmons, President 

 

 

 

NOTARY ACKNOWLEDGEMENTS

 

STATE OF UTAH§
§
COUNTY OF Utah_____________§ 

On March 5, 2019, before me personally appeared J. Simmons, personally known to
me to be the person who executed the foregoing instrument for and on behalf of
Atlanta Income & Asset Group, Inc., and acknowledged to me that he executed said
instrument on behalf of said company for the purposes and consideration therein
expressed.

WITNESS my hand and official seal. 

/s/ Cynthia B. Allen
Notary Public  

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

EXHIBIT “A”

 

TO

 

AMENDMENT

 

 

That certain land located in Utah County, Utah, and more particularly described
as follows:

 

The West One-Half of Section 1, Township 7 South, Range 2 West, Salt Lake Base
and Meridian, and also described as "The South Half of the Northwest Quarter;
Southwest Quarter; Lots 3 and 4 of Section 1, Township 7 South, Range 2 West,
Salt Lake Base and Meridian."

 

Tax ID No. 59-109-0001

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Parr Brown Gee & Loveless
101 South 200 East, Suite 700
Salt Lake City, Utah 84111
Attention:  Robert A. McConnell, Esq.

 

 

 

Tax Parcel Nos.:

 

(Space above for Recorder’s use only.)

 

TRUST DEED WITH

ASSIGNMENT OF LEASES AND RENTS

 

THIS TRUST DEED WITH ASSIGNMENT OF LEASES AND RENTS is made this _____  day of
January 2019, between ATLANTA INCOME & ASSET GROUP, INC., a Utah corporation
(“Trustor”), whose mailing address is 2524 Kamas Drive, Salt Lake City, Utah
84129, to STEWART TITLE GUARANTY COMPANY (“Trustee”), whose mailing address is
857 North 900 West, Orem, Utah 84057, for the benefit of ROBERT D. HARRIS, an
individual (“Beneficiary”), whose mailing address is PO Box 3309, Logan, Utah
84323. 

 

WITNESS: That Trustor irrevocably does hereby GRANT, BARGAIN, WARRANT, CONVEY,
SELL, MORTGAGE, TRANSFER, SET OVER, PLEDGE, HYPOTHECATE AND ASSIGN TO TRUSTEE,
IN TRUST FOR THE BENEFIT OF BENEFICIARY, ITS SUCCESSORS AND ASSIGNS, WITH POWER
OF SALE, the following described property located in Utah County, Utah, legally
described as follows (the “Real Property”):

 

See Exhibit A

 

TAX ID No.: 59-109-0001

 

Together with all buildings, fixtures and improvements now or hereafter located
thereon, and all right, title, interest and privileges of Trustor now owned or
hereafter acquired in and to all streets, ways, roads and alleys used in
connection with or pertaining to such property, all development rights or
credits, licenses and permits, air rights, all water rights and water stock
related to the Real Property, all minerals, oil and gas, and other hydrocarbon
substances in, on or under said property, and all rights of way, easements,
rents and issues, profits, income, tenements, hereditaments, privileges and
appurtenances hereunto belonging, now or hereafter used or enjoyed with said
property, or any part thereof, SUBJECT, HOWEVER, to the right, power and
authority hereinafter given to and conferred upon Beneficiary to collect and
apply such rents, issues, and profits: 

 

FOR THE PURPOSE OF SECURING THE FOLLOWING (which may hereafter be collectively
referred to as the “Secured Obligations”) (1) payment of the indebtedness
evidenced by a Promissory Note (hereinafter the “Note”) of even date herewith,
in the principal sum of Seven Hundred Fifty Thousand Dollars ($750,000.00) made
by Trustor, payable to the order of Beneficiary at the times, in the manner and
with interest as therein set forth, and any extensions and/or renewals or
modifications thereof; (2) the payment and performance of each  

--------------------------------------------------------------------------------

Page 1 of 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

agreement of Trustor herein contained; (3) the payment of such additional loans
or advances as hereafter may be made to Trustor, or his successors or assigns,
when evidenced by a Promissory Note or Notes reciting that they are secured by
this Trust Deed; (4) the payment of all sums expended or advanced by Beneficiary
under or pursuant to the terms hereof, together with interest thereon as herein
provided; and (5) all modifications, extensions, novations and renewals of any
of the obligations secured hereby, however evidenced, including, without
limitation: (i) modifications of the required principal payment dates or
interest payment dates or both, as the case may be, deferring or accelerating
payment dates wholly or partly; or (ii) modifications, extensions or renewals at
a different rate of interest whether or not in the case of a note, the
modification, extension or renewal is evidenced by a new or additional
promissory note or notes.

 

This Trust Deed secures the payment of the entire indebtedness secured hereby.
 The lien of this Trust Deed shall be valid as to all indebtedness including
future advances, from the time of its filing for record in the recorder's office
of the county in which the real estate is located.  The total amount of
indebtedness may increase or decrease from time to time, as provided in the
Note, and any disbursements which Lender may make under this Trust Deed, the
Note or any other document with respect hereto (e.g., for payment of taxes,
insurance premiums or other advances to protect Beneficiary’s liens and security
interests, as permitted hereby) shall be additional indebtedness secured hereby.
 This Trust Deed is intended to and shall be valid and have priority over all
subsequent liens and encumbrances, including statutory liens, excepting solely
taxes and assessments levied on the real estate.

 

TO PROTECT THE SECURITY OF THIS TRUST DEED, TRUSTOR AGREES:

 

1.  Payment of Principal, Interest and other Loan charges.  Trustor shall pay
when due the principal of, and interest on, the debt evidenced by the Note and
any prepayment or late charges due under the Note.  If applicable, Trustor shall
also pay funds for Escrow Items.  Payments shall be deemed received by Lender
when received at the location designated in the Note.  

 

2.  Application of Proceeds.   All payments accepted and applied by Beneficiary
shall be applied in the following order of priority:  (a) any loan charges,
collection costs or late fees, (b) interest due under the Note, (c) principal
due under the Note, and (d) amounts due, if applicable to Escrow items.  If,
after applying the proceeds in the above priority there remains additional
proceeds, such overages shall be applied to reduce the principal amount due.

 

3.  Maintenance of Property. To keep said property in good condition and repair;
not to remove or demolish any building thereon, to complete or restore promptly
and in good workmanlike manner any building which may be constructed, damaged or
destroyed thereon; to comply with all laws, covenants and restrictions affecting
said property, not to commit or permit waste thereof; not to commit, suffer or
permit any act upon said property in violation of law; to do all other acts
which from the character or use of said property may be reasonably necessary,
the specific enumerations herein not excluding the general.  Trustee, upon
presentation to it of an affidavit signed by Beneficiary, setting forth facts
showing a default by Trustor under this paragraph, is authorized to accept as
true and conclusive all facts and statements therein, and to act thereon
hereunder.

 

4.  Insurance.  To provide and maintain insurance, of such type or types and
amounts as Beneficiary may require, on the improvements now existing or
hereafter erected or placed on said property and to provide reasonable evidence
of such coverage to Beneficiary upon request.   

--------------------------------------------------------------------------------

Page 2 of 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Such insurance shall be carried in companies approved by Beneficiary with loss
payable clauses in favor of and in form acceptable to Beneficiary.  In event of
loss, Trustor shall give immediate notice to Beneficiary, who may make proof of
loss, and each insurance company concerned is hereby authorized and directed to
make payment for such loss directly to Trustor and Beneficiary jointly, and the
insurance proceeds, or any part thereof, may be applied at their option, to
reduction of the indebtedness hereby secured or to the restoration or repair of
the Real Property damaged.

 

5.  Title to property. To deliver to, pay for, and maintain with Beneficiary
until the indebtedness secured hereby is paid in full such evidence of title as
Beneficiary may require, including abstracts of title or policies of title
insurance and any extensions or renewals thereof or supplements thereto. 

 

6.  Preservation and Protection of the Real Property. To appear in and defend
any action or proceeding purporting to affect the security thereof, the title to
said property, or the rights or powers of Beneficiary or Trustee; and should
Beneficiary or Trustee elect to also appear in or defend any such action or
proceeding, to pay all costs and expenses, including cost of evidence of title
and attorney's fees in a reasonable sum incurred by Beneficiary or Trustee. 

 

7.  Taxes and Assessments. Trustor shall pay prior to delinquency all taxes,
assessments, levies and charges imposed by any public or quasi-public authority
or utility company which are or which may become a lien upon or cause a loss in
value of the Real Property or any interest therein.  Trustor shall also pay
prior to delinquency all taxes, assessments, levies and charges imposed by any
public authority upon Beneficiary by reason of its interest in any Secured
Obligation or in the Real Property, or by reason of any payment made to
Beneficiary pursuant to any Secured Obligation; provided, however, Trustor shall
have no obligation to pay taxes which may be imposed from time to time upon
Beneficiary which are measured by and imposed upon Beneficiary’s net income.
 Trustor shall provide evidence of the payments of taxes and assessments due and
owing under this Section 7 prior to delinquency of such taxes and assessments. 

 

8.Liens, Encumbrances and Charges. Trustor shall immediately discharge all
liens, claims and encumbrances arising from and after the date hereof and not
approved by Beneficiary in writing that has or may attain priority over this
Trust Deed.  Trustor shall pay when due all obligations secured by, or which may
become, liens and encumbrances which shall now or hereafter encumber or appear
to encumber all or any part of the Real Property, or any interest therein,
whether senior or subordinate hereto. 

 

9.  Obligations and other Loan Charges. Should Trustor fail to make any payment
or to do any act as herein provided, the Beneficiary or Trustee, but without
obligation to do so and without notice to or demand upon Trustor and without
releasing Trustor from any obligation hereof, may: make or do the same in such
manner and to such extent as either may deem necessary to protect the security
hereof, Beneficiary or Trustee being authorized to enter upon said property for
such purposes; commence, appear in and defend any action or proceeding
purporting to affect the security hereof or the rights or powers of Beneficiary
or Trustee; pay, purchase, contest, or compromise any encumbrances, charge or
lien which in the judgment of either appears to be prior or superior hereto; and
in exercising any such powers, incur any liability, expend whatever amounts in
its absolute discretion it may deem necessary therefore, including cost of
evidence of title, employ counsel, and pay reasonable legal fees.  Trustor shall
pay immediately and without demand all sums expended hereunder by Beneficiary or
Trustee,  

--------------------------------------------------------------------------------

Page 3 of 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

with interest from date of expenditure at the rate borne by the principal
balance under the Note until paid, and the repayment thereof shall be secured
hereby.

 

IT IS MUTUALLY AGREED THAT:

 

10.  Insurance or Miscellaneous Proceeds. Should said property or any part
thereof be taken or damaged by reason of any public improvement or condemnation
proceeding, or damaged by fire, or earthquake, or in any other manner,
Beneficiary shall be entitled to all compensation, awards, and other payments or
relief therefore up to the amount due to Beneficiary hereunder, and shall be
entitled at its option to commence, appear in and prosecute in its own name, any
action or proceedings, or to make any compromise or settlement, in connection
with such taking or damage.  All such compensation, awards, damages, rights or
action and proceeds, including the proceeds of any policies of fire and other
insurance affecting said property, are hereby assigned to Beneficiary, who may,
after deduction therefrom all its expenses, including attorney's fees, apply the
same on any indebtedness secured hereby.  Trustor agrees to execute such further
assignments of any compensation, award, damages, and rights of action and
proceeds as Beneficiary or Trustee may require. 

 

11. Easements, Entitlements, Subordinations. At any time and from time to time
upon written request of Beneficiary, payment of its fees and presentation of
this Trust Deed and the Note or other note of endorsement (in case of full
reconveyance, for cancellation and retention), without affecting the liability
of any persons for the payment of the indebtedness secured hereby, Trustee may
(a) consent to the making of any map or plat of said property; (b) join in
granting any easement or creating any restriction thereon; (c) join in any
subordination or other agreement affecting this Trust Deed or the lien or charge
thereof; (d) reconvey, without warranty, all or any part of said property.  The
grantee in any reconveyance may be described as “the person or persons entitled
thereto,” and the recitals therein of any matters or facts shall be conclusive
proof of truthfulness thereof.  Trustor agrees to pay reasonable Trustee's fees
for any of the services mentioned in this paragraph. 

 

12.  Assignment of Rents. As additional security, Trustor hereby absolutely and
irrevocably assigns Beneficiary, during the continuance of their trusts, all
rents, issues, royalties, profits of the Real Property affected by this Trust
Deed and of any personal property owned by Trustor and located thereon.  Until
Trustor shall default in the payment of any indebtedness secured hereby or in
the performance of any agreement hereunder, Trustor shall have a revocable
license to collect all such rents, issues, royalties, and profits earned prior
to default as they become due and payable.  If Trustor shall default as
aforesaid, Trustor's right to collect any of such moneys shall cease and
Beneficiary shall have the right, with or without taking possession of the Real
Property affected hereby, to collect all rents, royalties, issues, and profits.
 Failure or discontinuance of Beneficiary at any time or from time to time to
collect any such moneys shall not in any manner affect the subsequent
enforcement by Beneficiary of the right, power, and authority to collect the
same.  Nothing contained herein, nor the exercise of the right by Beneficiary to
collect, shall be, or be construed to be, an affirmation by Beneficiary of any
tenancy, lease or option, nor an assumption of liability under, nor a
subordination of the lien or charge of this Trust Deed to any such tenancy,
lease or option. 

 

13.  Enforcement of Default. Upon any default by Trustor hereunder, Beneficiary
may at any time without notice, either in person, by agent, or by a receiver to
be appointed by a court (Trustor hereby consenting to the appointment of
Beneficiary as such receiver), and without regard to the adequacy of any
security for the indebtedness hereby secured, enter upon and take  

--------------------------------------------------------------------------------

Page 4 of 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

possession of said property or any part thereof, in its own name sue for or
otherwise collect said rents, issues, and profits, including those past due and
unpaid, and apply the same, less costs and expenses of operation and collection,
including reasonable attorney's fees, upon any indebtedness secured hereby, and
in such order as Beneficiary may determine.  All rights and remedies of
Beneficiary and Trustee provided hereunder are cumulative and are in addition to
all rights and remedies provided by applicable law (including specifically that
of foreclosure of this instrument as though it were a mortgage) or in any other
agreements between Trustor and Beneficiary.  No failure on the part of
Beneficiary to exercise any of its rights hereunder arising upon any default
shall be construed to prejudice its rights upon the occurrence of any other or
subsequent default.  No delay on the part of Beneficiary in exercising any such
rights shall be construed to preclude it from the exercise thereof at any time
while that default is continuing.  Beneficiary may enforce any one or more
remedies or rights hereunder successively or concurrently.  By accepting payment
or performance of any of the Secured Obligations after its due date, Beneficiary
shall not waive the agreement contained herein that time is of the essence, nor
shall Beneficiary waive either its right to require prompt payment or
performance when due of the remainder of the Secured Obligations or its right to
consider the failure to so pay or perform a default.    

 

The entering upon and taking possession of said property, the collection of such
rents, issues, and profits, or the proceeds of fire and other insurance
policies, or compensation or awards for any taking or damages of said property,
and the application or release thereof as aforesaid, shall not cure or waive any
default or notice of default hereunder or invalidate any act done pursuant to
such notice. 

 

14.  No Waiver. The failure on the part of Beneficiary to promptly enforce any
right hereunder shall not operate as a waiver of such right and the waiver by
Beneficiary of any default shall not constitute a waiver of any other or
subsequent default. 

 

15.  Time. Time is of the essence hereof.  Upon default by Trustor in the
payment of any indebtedness secured hereby or in the performance of any
agreement hereunder, all sums secured hereby shall immediately become due and
payable at the option of Beneficiary.  In the event of such default, Beneficiary
may execute or cause Trustee to execute a written notice of default and of
election to cause said property to be sold to satisfy the obligations hereof,
and Trustee shall file such notice for record in each county wherein said
property or some part of parcel thereof is situated.  Beneficiary also shall
deposit with Trustee, the note and all documents evidencing expenditures secured
hereby. 

 

16.  Protection of Lender’s Interest in the Property and Rights under this
Security Instrument. Foreclosure. After the lapse of such time as may then be
required by law following the recordation of said notice of default, and notice
of default and notice of sale having been given as then required by law,
Trustee, without demand on Trustor, may sell said property on the date and at
the time and place designated in said notice of sale, either as a whole or in
separate parcels, and in such order as it may determine (but subject to any
statutory right of Trustor to direct the order in which property, if consisting
of several known lots or parcels, shall be sold), at public auction to the
highest bidder, the purchase price payable in lawful money of the United States
at the time of sale.  The person conducting the sale may, for any cause he deems
expedient, postpone the sale from time to time until it shall be completed and,
in every case, notice of postponement shall be given by public declaration
thereof by such person at the time and place last appointed for the sale;
provided, if the sale is postponed for longer than one day beyond the day
designated in the notice of sale, notice thereof shall be given in the same
manner as the original notice of sale.  Trustee shall execute and deliver to the
purchaser its Deed  

--------------------------------------------------------------------------------

Page 5 of 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

conveying said property so sold, but without any covenant or warranty, express
or implied.  The recitals in the Deed of any matters or facts shall be
conclusive proof of the trustfulness thereof.  Any person, including
Beneficiary, may bid at the same.  Trustee shall apply the proceeds of the sale
to payment of (1) the costs and expenses of exercising the power of sale and of
the sale, including the evidence of title procured in connection with such sale;
(2) all sums expended under the terms hereof, not then repaid, with accrued
interest at the rate borne by the principal balance under the Note from date of
expenditure; (3) all other sums then secured hereby; and (4) the remainder, if
any, to the person or persons legally entitled thereto, or the Trustee, in its
discretion, may deposit the balance of such proceeds with the County Clerk of
the county in which the sale took place. Upon sale of the Real Property at any
foreclosure sale, Beneficiary may credit bid (as determined by Beneficiary in
its sole and absolute discretion) all or any portion of the Secured Obligations.

 

17.  Acceleration. Upon the occurrence of any default hereunder, Beneficiary
shall have the option to declare all sums secured hereby immediately due and
payable and foreclose this Trust Deed in the manner provided by law for the
foreclosure of deeds of trust on real property, and Beneficiary shall be
entitled to recover in such proceedings all costs and expenses incident thereto,
including a reasonable attorney's fee in such amount as shall be fixed by the
court. 

 

18.  Substitute Trustee. Beneficiary may appoint a Successor Trustee at any time
by filing for record in the office of the County Recorder of each county in
which said property or some part hereof is situated, a substitution of Trustee.
 From the time the substitution is filed for record, the new Trustee shall
succeed to all powers, duties, authority and title of the Trustee named herein
or of any Successor Trustee.  Each such substitution shall be executed and
acknowledged, and notice thereof shall be given and proof thereof made, in the
manner provided by law. 

 

19.  Binding on Heirs, Successors, Assigns. This Trust Deed shall apply to,
inure to the benefit of, and bind all parties hereto, their heirs, legatees,
devisees, administrators, executors, successors and assigns.  All obligations of
Trustor hereunder are joint and several.  The term “Beneficiary” shall mean the
owner and holder, including any pledge, of the note secured hereby.  In this
Trust Deed, whenever the contest requires, the masculine gender includes the
feminine and/or neuter, and the singular includes the plural. 

 

20.  Acceptance by Trustee.  Trustee accepts this Trust when this Trust Deed,
duly executed and acknowledged, is made a public record as provided by law.
 Trustee is not obligated to notify any party hereto of pending sale under any
other Trust Deed or of any action or proceeding in which Trustor, Beneficiary,
or Trustee shall be a party, unless brought by Trustee. 

 

21.  Transfer of Property. Beneficiary may, at Beneficiary’s option, declare
immediately due and payable all sums secured by this Trust Deed upon the sale or
transfer, without Beneficiary’s prior written consent, of all or any part of the
Real Property, or any interest in the Real Property.  A “sale or transfer” means
the conveyance of Real Property or any right, title, or interest in the Real
Property; whether legal, beneficial, or equitable, whether voluntary or
involuntary; whether by outright sale, deed installment sale contract, land
contract, contract for deed, leasehold interest with a term greater than three
(3) years, lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding title to the real property,
or by any other method of conveyance of an interest in the Real Property.  If
the Trustor is a corporation, partnership, or limited liability company,
transfer also includes any  

--------------------------------------------------------------------------------

Page 6 of 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

change in ownership of more than twenty-five percent (25%) of the voting stock,
partnership interest or limited liability company interest, as the case may be,
of such Trustor.

 

22.  Reconveyance. Upon payment of all sums secured by this Security Instrument,
Lender shall request Trustee to reconvey the Real Property and shall surrender
this Security Instrument and all notes evidencing debt to Trustee.  Trustee
shall reconvey the Real Property without warrant to the person or personals
legally entitled to it 

 

23.  Governing Law. This Trust Deed shall be construed according to the laws of
the State of Utah.

 

24.  Notices. The undersigned Trustor requests that a copy of any notice of
default and of any notice of sale hereunder be mailed to him at the address
hereinbefore set forth. 

 

25.UTAH STATUTE OF FRAUDS – NOTICE TO BORROWER.  PURSUANT TO UTAH CODE. ANN.
§25-5-4, BORROWER IS HEREBY NOTIFIED THAT THE NOTE AND THIS TRUST DEED AND ANY
OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. 

 

[Signature Pages Follow]

--------------------------------------------------------------------------------

Page 7 of 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trustor has hereunto signed its name to this Agreement
the day and year first written above.  

 

 

 

ATLANTA INCOME & ASSET GROUP, INC., a Utah corporation

 

 

By:____________________________________

Jay Simmons, President 

 

 

 

 

NOTARY ACKNOWLEDGEMENTS

 

STATE OF UTAH§
§
COUNTY OF _____________§ 

On January ____, 2019, before me personally appeared Jay Simmons, personally
known to me to be the person who executed the foregoing instrument for and on
behalf of Atlanta Income & Asset Group, Inc., and acknowledged to me that he
executed said instrument on behalf of said company for the purposes and
consideration therein expressed.

WITNESS my hand and official seal. 


Notary Public  

--------------------------------------------------------------------------------

Page 8 of 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

 

LEGAL DESCRIPTION

 

That certain land located in Utah County, Utah, and more particularly described
as follows:

 

The West One-Half of Section 1, Township 7 South, Range 2 West, Salt Lake Base
and Meridian, and also described as "The South Half of the Northwest Quarter;
Southwest Quarter; Lots 3 and 4 of Section 1, Township 7 South, Range 2 West,
Salt Lake Base and Meridian."

 

Tax ID No. 59-109-0001

--------------------------------------------------------------------------------

Page 9 of 9

 